                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                          )
   H&B HOLDINGS, INC.,                             )
                                                   ) CASE NO. 19-82417-CRJ11
   EIN: XX-XXX516                                  ) CHAPTER 11
                                                   )
       DEBTOR.                                     )


                DEBTOR’S APPLICATION TO EMPLOY SPEICAL COUNSEL

           COMES NOW H&B Holdings, Inc., (“Debtor”), as debtor and debtor-in-possession, and

 applies to this Court to employ the law firm of Hall Tanner Hargett, P.C., as Special Counsel

 ("Special Counsel"), for the Debtor and states as grounds as follows:

           1.    On August 13, 2019 (the “Petition Date”), Debtor filed a voluntary petition in this

 Court under Chapter 11 of the United States Code, 11 U.S.C. § 101 et seq. (the "Bankruptcy

 Code").

           2.    Since the Petition Date, Debtor has operated as a Debtor- in-possession pursuant to

 §§ 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this

 matter.

           3.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

 matter is a core proceeding pursuant to 28 U.S.C. § 157.

           4.    This application is made pursuant to § 327 of the Bankruptcy Code and Rule 2014

 of the Federal Rules of Bankruptcy Procedure.

           5.    Debtor needs legal services to file litigation against C&S Sales, LLC d/b/a Derksen

 Portable Buildings. Debtor desires to employ Special Counsel for this purpose on behalf of Debtor.

 Debtor intends to pay Special Counsel for their services at their standard rate provided for in the

 Affidavit of Douglas B. Hargett, Esq., which is attached hereto and incorporated herein as




Case 19-82417-CRJ11         Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48            Desc Main
                                     Document     Page 1 of 8
 Exhibit 1. Debtor proposes to pay Special Counsel from operating funds subject to approval by

 the Court.

        6.      Debtor is not aware of any interest in which Special Counsel would be averse to

 the estate in the matters upon which Special Counsel is to be engaged, and believes that Special

 Counsel is a "disinterested person" as defined under the Code. Further, Debtor is not aware of any

 connection that Special Counsel would have with Debtor, its creditors, or other parties of any

 interest, including the Bankruptcy Administrator's Office, or any employee of the Bankruptcy

 Administrator's Office in this District.

        WHEREFORE, Debtor requests that this Court authorize the employment of the law

 offices of Hall Tanner Hargett, P.C., for the purposes provided for in this application.

        DATED this the 2nd day of December, 2019.

                                                       H & B HOLDING, INC.

                                                       By:/s/Harvey F. Robbins, III
                                                       HARVEY F. ROBBINS, III

                                                       Its: President

                                                       /s/ Stuart M. Maples
                                                       STUART M. MAPLES

 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 (256) 489-9779 – Telephone
 (256) 489-9720 – Facsimile
 smaples@mapleslawfirmpc.com




                                                  2

Case 19-82417-CRJ11         Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48              Desc Main
                                     Document     Page 2 of 8
                                 CERTIFICATE OF SERVICE

        I do hereby certify that on the 2nd day of December, 2019 a copy of the foregoing document
 was served on the following by Electronic Case Filing a copy of the same.

 Richard Blythe
 Bankruptcy Administrator
 richard_blythe@alnba.uscourts.gov

 G. Rick Hall
 Douglas B. Hargett
 HALL TANNER HARGETT, P.C.
 201 North Water Street
 Tuscumbia, AL 35674

 All parties requesting notice via ECF


                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES




                                                3

Case 19-82417-CRJ11        Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48           Desc Main
                                    Document     Page 3 of 8
                                                               EXHIBIT 1




Case 19-82417-CRJ11   Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48   Desc Main
                               Document     Page 4 of 8
                                                               EXHIBIT 1




Case 19-82417-CRJ11   Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48   Desc Main
                               Document     Page 5 of 8
                                                              EXHIBIT A




Case 19-82417-CRJ11   Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48   Desc Main
                               Document     Page 6 of 8
                                                              EXHIBIT A




Case 19-82417-CRJ11   Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48   Desc Main
                               Document     Page 7 of 8
                                                              EXHIBIT A




Case 19-82417-CRJ11   Doc 61    Filed 12/02/19 Entered 12/02/19 10:07:48   Desc Main
                               Document     Page 8 of 8
